Order unanimously modified on the law and facts in accordance with memorandum and, as modified, order and judgment affirmed, without costs of this appeal to either party. Memorandum: We find that it was error to include in the order the provision which prohibits plaintiff from competing with the defendants in the baking business within Onondaga County for a term of five years. There is nothing in the partnership agreement which limits the activities of withdrawing partners and the Referee’s appraisal of plaintiff’s interest was based in part upon the absence of a noncompetitive clause. We conclude that there was no authority for the inclusion of such a restriction in the order. (Appeal from judgment of Onondaga Special Term for plaintiff in an action for an accounting; also appeal from order confirming the report of the Referee.) Present — Williams, P. J., Bastow, Goldman, Noonan and Del Veechio, JJ.